         Case 5:19-cv-00718-PRW Document 52 Filed 08/13/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and                                 )
JEFFREY COVINGTON,                                  )
                                                    )
                      Plaintiffs,                   )
                                                    )
v.                                                  )      Case No. CIV-19-718-PRW
                                                    )
CSAA FIRE AND CASUALTY                              )
INSURANCE, d/b/a AAA FIRE AND                       )
CASUALTY INSURANCE COMPANY,                         )
INC.,                                               )
                                                    )
                      Defendant.                    )

                                           ORDER

       Before the Court is Plaintiffs’ Unopposed Motion to Enlarge Pre-Trial Deadlines

(Dkt. 49). Plaintiffs ask the Court to “enlarge” certain pre-trial deadlines by seven days. 1

All the while, Plaintiffs maintain that “[g]ranting this enlargement will not delay the trial,

which is presently on the September 2020 Docket.” 2 The Court disagrees.

       In the Western District of Oklahoma, civil jury trials set for September of 2020, like

this one, commence September 8, 2020. Under the proposed schedule set forth in the

motion, as modified by the earlier Scheduling Order (Dkt. 12), the new deadlines run too

close to, and some even coincide with, the start of trial. 3 This is not practical.

       Still, the Court appreciates that “[t]his matter is set for mediation on August 20,

2020” and that “[i]f [that] mediation is successful, the [pre-trial] filings [for which


1
  Unopposed Mot. to Enlarge Pre-Trial Deadlines (Dkt. 49) at 1.
2
  Id. at 2.
3
  See id.; Scheduling Order (Dkt. 12) at 2.
          Case 5:19-cv-00718-PRW Document 52 Filed 08/13/20 Page 2 of 3




Plaintiffs seek an extension] will be unnecessary.” 4 The Court wants to encourage these

settlement efforts and avoid creating unnecessary work for the litigants.

         Thus, in lieu of the requested seven-day extension, and for good cause shown as

required by Fed. R. Civ. P. 16(b)(4), the Court adopts a middle ground: The pre-trial

deadlines at issue will be extended three days except for the deadline to file responses and

objections to counter designations of deposition testimony, as shown below.

                 Item                    Present Date                   New Date

       Designation of Deposition        August 21, 2020              August 24, 2020
              Testimony
          Motions in Limine             August 21, 2020              August 24, 2020

            Jury Instructions           August 21, 2020              August 24, 2020

               Voir Dire                August 21, 2020              August 24, 2020

              Trial Briefs              August 21, 2020              August 24, 2020

          Final Pretrial Report         August 21, 2020              August 24, 2020

        Objections and Counter
                                        August 28, 2020              August 31, 2020
       Designations of Deposition
               Testimony
       Responses and Objections         August 31, 2020             September 3, 2020
         to Motions in Limine
       Responses and Objections         August 31, 2020             September 3, 2020
          to Jury Instructions
       Responses and Objections         August 31, 2020             September 3, 2020
              to Voir Dire
       Responses and Objections         August 31, 2020             September 3, 2020
             to Trial Briefs
       Responses and Objections         August 31, 2020             September 3, 2020
        to Final Pretrial Report



4
    Unopposed Mot. to Enlarge Pre-Trial Deadlines (Dkt. 49) at 1.
        Case 5:19-cv-00718-PRW Document 52 Filed 08/13/20 Page 3 of 3




     Responses and Objections
                                    September 4, 2020   September 4, 2020
    to Counter Designations of
       Deposition Testimony


      The Court therefore GRANTS WITH MODIFICATIONS Plaintiffs’ Unopposed

Motion to Enlarge Pre-Trial Deadlines.

      IT IS SO ORDERED this 13th day of August, 2020.
